Bliss, Judge,
delivered the opinion of the court.
The plaintiff purchased at administrator’s sale the interest of Amos Mendenhall, deceased, in certain real estate in the town of Louisiana, and filed his petition against Elizabeth Stine, formerly the widow of said Amos, and against her present husband, for a title to said land, and for an assignment to her of her dower interest in the same.
It appears that one Block had given to said Amos, while living, a title bond to the land for the price of $250 ; and that his wife, the said Elizabeth, from her own estate, paid upon it the sum-of $50, and made valuable improvements upon the lots. Afterward said Amos, being indebted to sundry persons, executed a trust deed of all the lots to secure said Block for the remainder of the purchase money and another small debt, remainder to his wife. The lots were offered for sale under the trust deed after Mendenhall’s death, and the said Elizabeth bid most of them in *409for herself, with her own means, and at a price sufficient to pay the debts it was given to secure, and said Block executed a deed for the whole to the,<l heirs, etc., of Amos Mendenhall.”
The proceeding was treated as instituted for title to the land, and was properly dismissed ; and,
First, for want of parties. If the deed from Block conveyed his title, it went to the heirs of Mendenhall, and a judgment against the widow could only cut off her equity.
Second, as against her there is no equity. Every dollar that went for the purchase and improvement of the property belonged to her, and the evidence shows that the family were principally dependent upon- her industry and means for support. Her husband was thriftless and improvident, and when he conveyed his equity in trust for the payment of the purchase money, remainder to her, it was not a settlement, a gratuity in fraud of creditors, but a simple act of justice, and it did not create a resulting trust in their favor, the benefit of which could pass by the administrator’s sale.
It is unnecessary to consider whether a sale of such an interest of deceased as the plaintiff claims to have purchased, even if the trust deed were fraudulent, would pass anything or not. In the ease at bar no actual fraud is shown, and as matter of law it cannot be inferred from a transfer under the circumstances merely because Mendenhall was in debt.
The judgment will be affirmed.
Judge Currier concurs. Judge Wagner absent.